Citation Nr: 1622408	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for prostatitis, to include left testicular pain and peroneal discomfort.

2. Entitlement to service connection for larynx cancer, including as due to Gulf War chemical exposure/environmental hazards. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 2000 and from January 2004 to April 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's claims has been transferred to the Columbia, South Carolina RO.  The Veteran testified at a Board hearing in August 2012; a transcript of the hearing has been associated with the record.  In June 2014 the Board remanded the matters for additional development.

The issue of entitlement to service connection for larynx cancer is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence supports a finding that the Veteran's prostatitis is related to his active duty service.


CONCLUSION OF LAW

Prostatitis was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grant of service connection for prostatitis, further discussion of the VCAA is not necessary.

Legal Criteria, Factual Background and Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

A November 2004 service treatment report shows the Veteran was seen at an outpatient clinic with complaints of left testicular pain, which he had for about five months.  He was having constant sharp pains to his testicle along with peroneal discomfort.  The diagnosis was partially treated prostatitis.  Subsequently in November 2004 he was seen by a private physician (by referral from the Army hospital) for chronic prostatitis.  The Veteran reported a history of chronic prostatitis and treatment with various antibiotics and anti-inflammatories, but reported he was still having problems.  The diagnosis was chronic prostatitis.  He received a military physical profile in November 2004 that noted he had prostatitis and could not lift more than 25 pounds.  He was advised not to do any sit-ups, push-ups or biking due to the pain in the testicular area.

On April 2010 VA genitourinary examination, the Veteran reported he had intermittent bouts of left testicular pain and peroneal discomfort on an average of about 1 every 2 to 3 months; they were self-limited and brief and did not require intervention.  He reported that his last episode was over 6 months ago.  After examining the Veteran, the examiner diagnosed prostatitis developed in November 2004.  The examiner opined that the Veteran had intermittent mild bouts of left testicular discomfort and peroneal discomfort that is as likely as not related to his previous bout of prostatitis.  At the time of the examination there was no evidence of active prostatitis.

At the August 2012 hearing, the Veteran testified that he has flare-ups of the prostatitis two to three times a year.  During flare-ups, he would seek medical treatment and once treated (with medication), the pain would subside.  He stated "it's an ongoing thing.  It's a constant up-and-down rollercoaster."

On January 2015 VA male reproductive system conditions examination, the Veteran reported that he had one episode of prostatitis in service that was treated.  He had not seen a provider for treatment of prostatitis since the episode in service.  The examiner noted there were no clinical or objective findings for a diagnosis of chronic prostatitis.  There was no current prostatitis.  

In light of the above, the Board finds that service connection is warranted for prostatitis, to include left testicular pain and peroneal discomfort.  Service treatment records in November 2004 show the Veteran had left testicular pain and peroneal discomfort and was diagnosed with chronic prostatitis (from November 2004).  On April 2010 VA examination, the examiner diagnosed prostatitis and opined that the Veteran had intermittent mild bouts of left testicular discomfort and peroneal discomfort that is as likely as not related to his previous bout of prostatitis.  Even though the examiner found there was no evidence of active prostatitis at that examination service connection may be granted because the April 2010 diagnosis was made during the pendency of the Veteran's appeal.  See McClain, 21 Vet. App. 319 (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Notably, the Veteran filed his current claim in February 2009.  This evidence is sufficient to meet the three basic service connection prongs of in-service event, current disability, and nexus for prostatitis, to include left testicular pain and peroneal discomfort.  38 C.F.R. §§ 3.102, 3.303; McClain, 21 Vet. App. 319.


ORDER

Entitlement to service connection for prostatitis, to include left testicular pain and peroneal discomfort is granted.


REMAND

The Veteran claims his larynx cancer is due to exposure to numerous chemicals/environmental hazards during his service in Afghanistan.  He claims to have been exposed to such chemicals/environmental hazards as "MEK," "P-D-680," diesel fuel, and burn pits.  In addition, one of the Veteran's tasks in service was to climb inside and clean the fuel cells attached to a helicopter; this was done periodically and exposed him to chemicals.  Personnel records show the Veteran's military occupational specialty was medium helicopter repairer.  He was deployed to Afghanistan in 2004-2005 and received two Air Medals with Combat Distinguishing Device "V".  The Board finds that the Veteran's report of exposure to various chemicals/environmental hazards during his service to be credible and consistent with the circumstances of his service.

In May 2010, the Veteran was afforded a VA examination.  The examiner diagnosed laryngeal cancer, currently in remission.  The examiner opined that the Veteran's larynx cancer less likely than not had its onset during military service.  As the May 2010 VA examiner did not provide an adequate rationale for the opinion, or consider the Veteran's service in the Gulf War and whether his larynx cancer is causally related to such service or to any incident therein, including any exposure to chemicals/environmental hazards, the opinion is inadequate.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, the Board finds that a new VA examination and medical opinion is required before the Board can decide this claim; and the claim is remanded for that reason.

The most recent treatment records associated with larynx cancer in the record are dated in September 2008.  The record suggests that the Veteran received follow-up care/evaluations for larynx cancer in the interim.  Records of such evaluations are not associated with the record, and do not appear to have been sought.  VA records are constructively of record.  Accordingly, such records must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for larynx cancer from September 2008 to the present and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record copies of complete clinical records of the treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure complete records of any VA treatment the Veteran has received for larynx cancer.

2.  The AOJ should schedule the Veteran for an examination to determine the etiology of his larynx cancer.  The Veteran's record should be provided to the examiner for review in conjunction with the examination.

After examination and review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's larynx cancer had its onset during active service.  If not, the examiner should also provide an opinion, with supporting explanation, as to whether the larynx cancer is causally related to active service or any incident therein, including any exposure to chemicals/environmental hazards during the Gulf War.

3.  After completing the above actions, and any other development as may be indicated, the AOJ should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


